As filed with the Securities and Exchange Commission on May 10, 2016 Securities Act File No.333-162066 Investment Company Act File No.811-22335 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No.13 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.15 x (Check appropriate box or boxes) Evermore Funds Trust (Exact Name of Registrant as Specified in Charter) 89 Summit Avenue 3rdFloor Summit, New Jersey 07901 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (908) 378-2880 Eric LeGoff c/o Evermore Funds Trust 89 Summit Avenue 3rdFloor Summit, New Jersey 07901 (Name and Address of Agent for Service) With copies to: Joshua B. Deringer, Esq. Drinker Biddle & Reath LLP One Logan Square, Ste. 2000 Philadelphia, PA 19103-6996 Approximate date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) oon (date) pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2), of Rule485. If appropriate, check the following box: oThis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 13 to the Registration Statement of Evermore Funds Trust on Form N-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.12 on FormN-1A filed on April 28, 2016.This PEANo.13 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA Amendment No.12 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 13 to its Registration Statement meets all of the requirements for effectiveness under Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 13 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Summit, and State of New Jersey on the 10th day of May, 2016. Evermore Funds Trust (Registrant) /s/ Bartholomew Tesoriero Bartholomew Tesoriero Treasurer and Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities indicated on the 10th of May, 2016. SIGNATURE TITLE DATE /s/ Eric LeGoff Trustee, Chief Executive Officer May 10, 2016 Eric LeGoff /s/ Bartholomew Tesoriero Treasurer and Chief Financial Officer May 10, 2016 Bartholomew Tesoriero /s/ Nathan Gantcher* Trustee May 10, 2016 /s/ Eugene Bebout* Trustee May 10, 2016 /s/ Stephen Balog* Trustee May 10, 2016 /s/ Julie Keenan* Trustee May 10, 2016 By:/s/ Bartholomew Tesoriero Bartholomew Tesoriero *Attorney-in-Fact pursuant to Power of Attorney with the Registrant’s Registration Statement on Form N-1A filed on April 28, 2016(Accession No. 0000894189-16-009189). EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
